Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 FOR THE FIRST QUARTER ENDED ON October 31, 2008 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L INTERNATIONAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 130 Andover Park East, Suite 101, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Company's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of October 31, 2008 there were 22,154,882 shares of common stock outstanding, with par value of $0.001. 1 L & L INTERNATIONAL HOLDINGS, INC. Form 10-Q Quarterly Report Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets As of October 31, 2008 (unaudited) and April 30, 2008 3 Consolidated Statements of Income (unaudited) For the Three Months and Six Months Ended October 31, 2008 and 2007 4 Consolidated Statements of Cash Flow (unaudited) For the Six Months Ended October 31, 2008 and 2007 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II  OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 Index to Exhibits 30 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L INTERNATIONAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) L & L INTERNATIONAL HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS 10/31/2008 4/30/2008 (Unaudited) ASSETS CURRENT ASSETS: Cash & cash equivalent $4,852,656 $1,316,323 Accounts receivable, net 13,516,296 6,604,692 Notes receivable - 78,356 Prepayments 6,095,539 3,274,650 Other receivable 6,116,679 5,591,140 Inventories 4,804,953 3,860,022 Due from minority mine owners 4,300,000 - Total current assets 39,686,123 20,725,183 Property and equipment, net 6,873,012 2,547,471 Goodwill 1,591,704 1,591,704 Intangible assets, net 2,507,331 - Other receivable 597,140 - Due from minority shareholders 4,313,071 4,313,071 Investments 78,507 479,434 Total long term assets 15,960,765 8,931,680 TOTAL ASSETS $55,646,888 $29,656,863 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $5,170,878 $1,292,634 Accrued and other liabilities 1,183,828 255,610 Taxes payable 2,911,162 3,563,809 Customer deposits 3,952,222 1,058,285 Bank loan and bank line of credit 397,361 2,274,430 Due to shareholders 892,916 680,062 Total current liabilities 14,508,367 9,124,830 LONG-TERM LIABILITY Long term payable 3,000,000 - Total long-term liability 3,000,000 - MINORITY INTEREST 17,371,000 7,868,355 STOCKHOLDER'S EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 120,000,000 shares authorized, 22,154,882 and 21,059,714 shares issued and outstanding at October 31, 2008 and April 30, 2007, respectively 22,155 21,060 Paid-in Capital 12,156,967 9,978,810 Deferred stock compensation (84,667) (105,667) Foreign currency translation 670,583 100,339 Retained Earnings 8,002,483 2,669,136 Total stockholders' equity 20,767,521 12,663,678 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $55,646,888 $29,656,863 The accompanying notes are an integral part of these unaudited financial statements. 3 L & L INTERNATIONAL HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For The Three Month Periods For The Six Month Periods Ended October 31, Ended October 31, 2007 REVENUES Net Sales $11,310,485 $7,805,082 $23,686,948 $16,071,522 Cost of Goods Sold Consulting Expenses Total Cost of sales Gross profit OPERATING COSTS AND EXPENSES: Salaries & wages Selling / General and administrative expenses Total operating expenses INCOME FROM OPERATIONS OTHER EXPENSES/(INCOME): Interest Expense Other Expenses / (income) Total other expenses/(income) INCOME BEFORE MINORITY INTEREST LESS: MINORITY INTEREST NET INCOME $2,526,023 $323,293 $5,333,347 $430,228 OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustments NET COMPREHENSIVE INCOME $2,526,457 $472,712 $5,903,591 $687,530 INCOME PER COMMON SHARE  basic $0.12 $0.02 $0.27 $0.04 INCOME PER COMMON SHARE  diluted $0.11 $0.02 $0.27 $0.04 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  basic WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  diluted The accompanying notes are an integral part of these unaudited financial statements. 4 L&L INTERNATIONAL HOLDINGS, INC CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For the Six Month Periods Ended October 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $5,333,347 $430,228 Adjustments to reconcile net income to net cash provided by (used in) operating activities Add: Minority interest income Provided by (used in) operating activities: Depreciation and amortization Amortization for deferred compensation Changes in assets and liabilities (net of business acquisition): Accounts receivable Notes Receivable - Inventory Prepaid and other assets KMC - mining right - Accounts payable Customer Deposit Accrued liabilities and other liabilities Long-term payable - Taxes payable Net cash (used in)/provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment - Purchases intangible assets - Change in investments Net cash (used in)/provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from stock sales and subscriptions(net) Increase in minority interest due to acquisition Net borrowings/ repayments on bank line of credit Net cash provided by financing activities FOREIGN CURRENCY TRANSLATION INCREASE IN CASH & CASH EQUIVELENTS CASH & CASH EQUIVELENTS, BEGINNING OF YEAR CASH & CASH EQUIVELENTS, END OF PERIOD $4,852,656 $1,326,962 5 SUPPLEMENTAL NON CASH FLOW INFORMATION: INTEREST PAID $ $ INCOME TAX PAID $ $ NON-CASH INVESTING AND FINANCING ACTIVITY: Company issued 400,000 shares to acquire 60% interest in L&L Coal Partners $1,600,000 $- The accompanying notes are an integral part of these unaudited financial statements. L & L INTERNATIONAL HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED October 31, 2(Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION L & L International Holdings, Inc. (the Company) is a Nevada corporation company, and is located in Seattle, Washington. The Company started in 1995, is in the coal (energy) related business as of October 31, 2009. Coal sales both from coal production and coal wholesales, represented majority of its consolidated sales for the quarter ended October 31, 2008. The Company conducts its coal (energy) operations in China. The coal (energy) operations operated in Yunnan province, southwest China, consists of the KMC coal wholesale business, and interest in 2 coal mines (DaPuAn mine and SuTsong Mine, provisional name L&L Coal Partners, 2 Mines) operations acquired with effective date on May 1, 2008. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The interim financial information - The consolidated interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. The results of operations for the six month period ended October 31, 2008 may not necessarily indicative of the results of operations which might be expected for the entire year. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30, 2008. Principles of Consolidation - The consolidated financial statements include the accounts of the Company, and its 100% ownership of KMC subsidiary, 80.4% ownership of the LEK subsidiary, and 60% of operations of the 2 Mines. All significant inter-company accounts and transactions are eliminated. Business Segment  For the current quarter ended October 31, 2008, the Company has 2 distinctive business segments; coal (energy), and air compressor. Sales of the Company are mainly generated from its coal (energy) operations, which represented 86% of the Companys total consolidated income, and LEK air compressors income represented 14% of the total sales of the Company. Revenue Recognition  The Companys revenue recognition policies are in compliance with Staff accounting bulletin 104, which stipulates recognition of revenue when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. 6 Costs of Good Sold  For coal (energy) sales, cost of good sold includes mainly coal excavation and mining related costs. For air compressor, it consists of direct material cost, direct labor costs and related overhead costs associated with such product manufacturing. Use of Estimates - The preparation of financial statements, in conformity with generally accepted accounting principles, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Based on the past experience, these estimates are reasonably accurate, have not been changed, and these estimates are reasonably not likely to be changed in the future. Actual results could differ from those estimates. New accounting pronouncements In December 2007, the FASB issued SFAS No. 160, Non-controlling Interests in Consolidated Financial Statements. This Statement amends ARB 51 to establish accounting and reporting standards for the non-controlling (minority) interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS No. 160 is effective for the Companys fiscal year beginning October 1, 2009. Management is currently evaluating the effect of this pronouncement on its consolidated financial statements. In December 2007, the FASB issued SFAS No. 141(R), Business Combinations. This Statement replaces SFAS No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement also establishes principles and requirements for how the acquirer: a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquire; b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase; and, c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS No. 141(R) will apply prospectively to business combinations for which the acquisition date is on or after Companys fiscal year beginning October 1, 2009. While the Company has not yet evaluated this statement for the impact, if any, that SFAS No. 141(R) will have on its consolidated financial statements, the Company will be required to expense costs related to any acquisitions after September 30, 2009. In March, 2008, the FASB issued FASB Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities. The new standard is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entitys financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The new standard also improves transparency about the location and amounts of derivative instruments in an entitys financial statements; how derivative instruments and related hedged items are accounted for under Statement 133; and how derivative instruments and related hedged items affect its financial position, financial performance, and cash flows. FASB Statement No. 161 achieves these improvements by requiring disclosure of the fair values of derivative instruments and their gains and losses in a tabular format. It also provides more information about an entitys liquidity by requiring disclosure of derivative features that are credit riskrelated. Finally, it requires cross-referencing within footnotes to enable financial statement users to locate important. Based on current conditions, the Company does not expect the adoption of SFAS 161 to have a significant impact on its results of operations or financial position. In May 2008, FASB issued SFASB No.162, The Hierarchy of Generally Accepted Accounting Principles. The pronouncement mandates the GAAP hierarchy reside in the accounting literature as opposed to the audit literature. This has the practical impact of elevating FASB Statements of Financial Accounting Concepts in the GAAP hierarchy. This pronouncement will become effective 60 days following SEC approval. The Company does not believe this pronouncement will impact its financial statements. In May 2008, FASB issued SFASB No. 163, Accounting for Financial Guarantee Insurance Contracts-an interpretation of FASB Statement No. 60. The scope of the statement is limited to financial guarantee insurance (and reinsurance) contracts. The pronouncement is effective for fiscal years beginning after December 31, 2008. The Company does not believe this pronouncement will impact its financial statements. 7 NOTE 3. BUSINESS CONBINATION The Company owns majority equity controlling interest of the DaPuAn Coal Mine and SuTsong Mine under the provisional name of L&L Coal Partners (the 2 Mines, or L&L Coal). The 2 Mines were acquired during the six month ended October 31, 2008. The acquisition of the 2 Mines effective on May 1, 2008, is based on a purchase agreement. As a result, the Company receives majority (60%) equity controlling interest of the 2 Mines located in Yunnan Province, a coal rich region of China. The 2 Mines are physically located near the KMC coal wholesale operations. The consideration of the 60% equity acquisition of the 2 Mines is approx. $7.8 million, based on approx. $13.1 million net equity of the 2 Mines as of May 1, 2008 (the acquisition date).The purchase price of the acquisition contract $7,883,056 is to be paid in 2 years. In accordance with the purchase agreement, the Company issued 400,000 shares to the prior shareholders of 2 Mines on August 12, 2008. A summary of the assets acquired and liabilities assumed in the acquisition is as follows: May 1, 2008 Cash $706,670 Accounts Receivable Other Receivable and Prepayment Inventories Fixed Assets Intangible Asset Total Assets Accounts Payable Other Payable Net assets Net assets acquired (60%) $7,883,056 Purchase consideration (in shares & cash) $7,883,056 The Company owns exclusive coal mining rights on the 2 Mines coal reserve. The rights are authorized by the government, evidenced by the mining licenses of the 2 Mines. The exclusive mining rights are recorded as intangible assets as amounting to $2,507,331. NOTE 4. ACCOUNTS RECEIVABLE The account receivable balances, relating to the trade accounts consist of: 10/31/2008 4/30/2008 Bad debt Account Bad debt Account Item Amount provision receivable, net Amount provision receivable, net Within credit term (1) $10,889,906 0 $10,889,906 $3,216,702 0 $3,216,702 Exceeding due day 1 to 30 days Exceeding due day 31 to 180 days Exceeding due day 181 days (2) 0 0 Total $15,101,550 $1,585,254 $13,516,296 $8,149,183 ($1,544,491) $6,604,692 Based on Chinese business custom, the Company grants approx 30-60 days credit term for their customers. The receivable would normally be collected within the 180 days. 8 NOTE 5. NOTES RECEIVABLE The notes receivables incurred for the LEK trade activities, in relation to the LEK air compressor selling business. These note receivables are to be collected from its Clients. The notes receivable balance as of April 30, 2008 was $78,356. There was no balance outstanding as of October 31, 2008. NOTE 6. PREPAYMENT Majority of the prepayment was paid by the KMC to its coal suppliers based on the general industry practice. Item 10/31/2008 4/30/2008 Prepayments $6,095,539 $3,274,650 NOTE 7. OTHER RECEIVBALE Other receivable consist of the following: Item 10/31/2008 4/30/2008 Receivable- KMC right sale (1) $833,333 $1,857,547 Other Receivables - Short Term Loans Advance to Employees - Total $6,116,679 $5,591,140 (1) In April of 2007, KMC sold its ownership of a mining-access-right of Da-Ya-Ko mine for $2.5 million to be collected over a three year period starting 2007; $ approx $0.8 million is outstanding to be collected within a year, while $0.6 million will be collected after one year. NOTE 8. DUE TO MINORITY MINE OWNERS The 2 mines has approx $4.3 million short term loan to the original owners, shown as due to minority mine owners for the second quarter ended October 31, 2008. NOTE 8. INVENTORIES Inventories consist of the following: Item 10/31/2008 4/30/2008 Air Compressor Operations: Raw Materials $745,591 $726,418 Less: Obsolescence Provision Raw Materials, net $557,492 $543,156 Semi-finished Products Work in Progress Finished Goods Subtotal: Coal Operations: Fine Coal Steel Software Subtotal: Total Inventory $4,804,953 $3,860,022 9 NOTE 9. PROPERTY AND EQUIPMENT Detailed property and equipment consisted of the following: Item 10/31/2008 4/30/2008 Building $1,049,547 $1,022,559 RuiLi Project (property, at cost) (1) Machinery Furniture, fixtures & Office equipment Vehicles Leasehold improvements Sub-total Less: accumulated depreciation Property and equipment, net $6,873,012 $2,547,471 (1) The Company acquired the land of 2 parcels and a resort property paid approx. $400,687 from Ms. Yong Peng, to offset her 2 outstanding loans of $367,948 due to the Company. The properties located at RuiLi city, Yunnan, China. NOTE 10. GOODWILL The amount of $1,591,704 represents the additional value related to the brand name, marketing channels and technical knowhow of the LEK subsidiary when acquired in 2006. The amount is consistent through the years as there is no impairment of LEKs brand name and marketing channels for air compressors as of 10/31/2008. NOTE 11. INTANGIBLE ASSETS The amount of $2,507,331 represents the exclusive mining rights of the 2 Mines which acquired in the first quarter ended 7/31/2008. The Company recorded the amount as a result of acquisition of the 2 Mines on May 1, 2008. See Note 3, Business Combination for details. Contrast to the US, all land and coal reserve in China are technically owned by government, not by people. It is government policy to grant a 50-year exclusive mining right to a mine owner, which can be extended upon reaching the 50 year period. The amortization expense for the six moth period ended amounts to approximately $25,000. NOTE 12. LOANS DUE FROM A LEK CORPORATE SHAREHOLDER AND ITS AFFILIATES Historically, there are 2 loans made by LEK shareholders who borrowed money from LEK before 2004. The Company inherited the loans when it acquired LEK in 2004. The transactions are recorded as related party transactions (See Note 16, below). A table below is made to indicate detailed amounts. Item 10/31/2008 4/30/2008 Liuzhou No. 2 air compressor Co, Ltd. (1) $2,720,737 $2,720,737 FLUID-MEC International Holdings Co. (2) Total $4,313,071 $4,313,071 (1) When the Company acquires LEK, LEK assets included a loan of approximately $3,085,440 due from a company which owns a minor share of LEK. The loan amount is fully secured by assets of a land usage right (valued at $5,413,402 by an independent China evaluation firm), and a commercial properties valued at $2,780,387 owned by this corporate entity. The loan allows the Company to take physical possession of the properties with a security agreement, and its rental income (approx. $284,000 per annum) as its interest payment of 9% per annum. (2) LEK loaned approx. $1,266,142 to a third party corporate borrower, who is a minor shareholder of LEK. The term loan is due in December, 2008, is charged with 2% fixed interest and is guaranteed by its shareholders. 10 NOTE 13. INVESTMENTS There are 2 investments totaling $78,507 as of October 31, 2008, which consists of a minority, non-controlling interests in Tech-H (19.5) and minority (5%) investment made by LEK subsidiary. These investments were accounted for under the equity method as at October 31, 2008 NOTE 14. ACCRUALS AND OTHER LIABILITIES The balances consisted of various operational activities, as follows: Item 10/31/2008 4/30/2008 Payables Other Payable Paid in advance $2,527 ($2,930) Bills Payable - Salaries & Welfare Payable - Other short term Liabilities Total $1,183,828 $255,610 (1) Other liabilities included employees social insurance, prepaid rental deposit, and other loans with some other companies. All the liabilities have no repayment terms. They are miscellaneous short term accruals due to month early end cut-off dates. They are not notes payable. These accruals are to be paid off in the next month. NOTE 15. BANK LOAN AND BANK LINE OF CREDIT Bank loan and bank line of credits are summarized as follows: Items 10/31/2008 4/30/2008 Bank loans LEK subsidiary (1) $ - $2,274,430 L&L Coal - Total $397,361 $2,274,430 NOTE 16. SEGMENT INFORMATION The Company operations consist of 2 (2) distinct segments, a) the coal (energy) operations including the KMC coal wholesale, and the 2 Coal Mines, and b) the air compressors operations. 1) Sales Segment: For the current quarter ended on October 31, 2008, the Company sales are generated from its coal (energy) operations, representing 91% of the Company total consolidated income. LEK air compressors income is less than 10% of sales of the Company, thus L&L has only one sales segment which is related to coal operations. Coal (energy) related business is the Companys core sale segment. Following is the summary of information by segment: 11 Net revenue 10/31/08 10/31/07 Air Compressor-LEK $2,776,018 $4,343,060 Energy-KMC L&L Coal - L&L - - Total $23,686,948 $16,071,521 Income (loss) from operations 10/31/08 10/31/07 Air Compressor-LEK $71,137 $327,346 Energy-KMC L&L Coal - L&L Total $9,344,815 $656,305 Net income (loss) 10/31/08 10/31/07 Air Compressor-LEK $69,138 $238,136 Energy-KMC L&L Coal - L&L Total $5,333,347 $430,228 Depreciation and amortization expense 10/31/08 10/31/07 Air Compressor-LEK $104,347 $47,721 Energy-KMC L&L Coal - L&L Total $153,300 $59,655 2) Geographic Segment: During the quarter ended on October 31, 2008, the Company operates in 2 geographic regions; a) in China, and b) in the US. However, all income of the Company is generated in China region from the 2 Mines contributing sales of $7,206,402, and KMC subsidiary contributing sales of $3,038,547. Both mine operations are located in Yunnan Province, China. During the current quarter, there is no concentration of coal operations and air compressor operations with any of its customers, suppliers, and accounts receivable. 3) Segment by Assets: 12 The Companys assets consist of the following: L&L International Holdings, Inc. (In $ Per Thousand) Assets 10/31/2008 4/30/2008 2 Consolidated Consolidated L&L LEK KMC Mines (2) % L&L LEK KMC (2) % Cash 43 9 68 4 Receivables (1) 0 24 0 23 Prepayment 31 30 Inventories 0 9 0 13 PP&E 72 12 61 9 Goodwill 0 0 0 3 0 0 5 Intangible Assets 0 0 0 5 0 0 0 0 0 Loan from 0 0 0 8 0 0 15 shareholder Investment 6 72 0 0 78 0 71 2 Total Assets Asset % 2% 32% 22% 44% 4% 66% 30% Capital - Expenditure Capital (6%) - - 106% 100% (47%) (53%) (100%) Expenditure % NOTE 17. RELATED PARTY TRANSACTIONS a) Founder of the Company provides cash advances and has voluntarily deferred taking his salary to help the Company since 2004. In addition, the Company receives a $150,000 personal credit line from founder, who applied the personal credit line from United Commercial Bank using his credit. His personal credit line is secured by founders house located at Kent, Washington. The personal credit line starting on June 20, 2007 is on a one year, renewable basis with an adjustable interest rate of approx. 6% per annum imposed by the Bank. Monthly interest of the credit line is paid by the Company, founder does not charge any interest to the Company for using his personal credit line. Item 10/31/2008 4/30/2008 Due to controlling shareholder $892,916 $680,062 b) Historically, there are 2 loans made to the LEK minority shareholders by LEK . The Company inherited the loans when it acquired LEK in 2004. Item 10/31/2008 4/30/2008 Liuzhou No. 2 air compressor Co, Ltd. (1) $2,720,737 $2,720,737 FLUID-MEC International Holdings Co. (2) Total $4,313,071 $4,313,071 (1) When the Company acquired LEK, LEK assets included a loan of approximately $3,085,440 due from a company which owns a minority share of LEK. The loan amount is fully secured by assets of a land usage right valued and a commercial properties owned by this corporate entity. The loan allows the Company to take the rental income of the commercial properties (approx. $284,000 per annum) as its interest payment (equivalent to approx 9.3% per annum). (2) LEK loaned approx. $1,266,142 to a third party corporate borrower, who is a minority shareholder of LEK. The term loan is due in December 2008, is charged with 2% fixed interest and is guaranteed by its shareholders. c) Original owners of the 2 Mines made a $4 million short term loans for approx. 60 days. The loan is secured by its share of 2 Mine ownership of the new JV, bearing an interest of 7% per annum. It is expected that the loan will not affect the mining operations. 13 NOTE 18. STOCKHOLDERS EQUITY Historically, the Company offered its common shares with warrants in private placements under the Reg. D to the US accredited investors, to gain capital for acquisition activities in China in 2003 and 2004. The initial PPM offered at $2.50 per share with a warrant convertible at the same price. On July 14, 2004, the Company began to issue warrants at $1.25 per unit to raise capital through a private placement. Each unit of the warrant gives the holder the right to purchase the Companys common stock at $2.00 per share. The Company has authorized the issuance of 800,000 warrants for this offering. For the year ended April 30, 2007, the Company has issued 285,000 units of warrants for $356,250. On August 20, 2008, the Company issued 400,000 shares (valued at $4.00 per share) to the prior shareholders of 2 Mines (DaPuAn Mine and SuTsong Mine) as part of payment based on the purchase agreement related to the acquisition of 60% of a new joint venture. See note 3 for details. Historically, the Company declared a 3 (new)-for-1(old) common split in September 2004, to increase its issued and outstanding stock. All stock presented to the Company on September 2004 have been retroactively restated for the effect of this split. The Company made disclosures and offered a rescission to its investors on a voluntary basis in 2005 for possible oversights of the placement in the past, including commission expenses of thirty five percent (35%) which were paid to an outside contractor in 2003, and 2004 as the placement disclosures incidentally reflected only twenty percent of such commission expenses. The table below summarized the Companys major warrants activities: Beginning Warrants Ending balance Activities Accumulated Expired balance Issuance Type of Warrants Date Authorized 5/1/2008 Issuance Split Conversion 10/31/2008 10/31/2008 (Units) (Units) (Units) (Units) (Units) (Units) Warrants (class A) * Re: Warrants on PPM exercise price @US$2.50 2-2003 2,000,000 - - - Warrants (class B) * Re: Warrants on PPM exercise price @US$3.00 2-2004 1,000,000 - - - Warrants (class C) * Re: Premium of US$1.25 with exercise price @US$2.00 7-2004 1,000,000 - Warrants (class D) (1) Re: Executive exercise price @US$2.25 5-2004 1,100,000 - Warrants (class E) (1) Re: Director exercise price @US$3.00 5-2004 4,000,000 - Total 9,100,000 0 0 - * The stock prices are pre-split (3-for-1split) price. (1) See Note 21, Employee Stock Option Plan, for warrants (class D and Class E) issued to executive and director compensations. During the second quarter ended on 10/31/2008, certain equity shares and warrants were issued as a part of the Company business operations. 14 Following is a summary of the status of warrants outstanding at October 31, 2008: Range of Total Weighted Average Total Weighted Warrants Weighted Exercise Warrants Remaining Life Average Exercise Exercisable Average Prices Outstanding (Years) Price Exercise Price $ 0.67-1.00 $ 2.50-3.00 NOTE 19. EARNINGS PER SHARE The Company only has common shares and warrants issued and outstanding as of October 31, 2008. Under the treasury stock method of SFAS #128 (Earning Per Share), the Company computed the diluted earning per share, as if all issued warrants were converted to common stock, and cash proceeds were used to buy back common stock. The following presents both basic and diluted earnings per share, for the six month periods ended on October 31, 2008 and 2007. Six Months Ended Six Months Ended Item October 31, 2008 October 31, 2007 Profit $5,903,591 $687,530 Number of Shares Per Share - Basic Effect of dilutive shares Number of dilutive shares Per Share - Diluted NOTE 20. CONCENTRATION OF CREDIT RISK The Company maintains the majority of its cash balances at banks located in Hong Kong and China. Cash balances in these foreign locations are not insured as they do in the U.S. In addition, there are times, when the Companys cash deposits maintained at US banks located in the United States exceed federal government insured limits. As of October 31, 2008, and April 30, 2008, the Company had uninsured bank cash balances of $4,852,656 and $1,316,323 respectively. Financial instruments that also potentially subject the Company to concentrations of credit risks are primarily trade accounts receivable and common stock of its investors. The trade accounts receivable are due primarily from clients in China. The Company has not historically experienced material losses due to uncollectible trade accounts receivable. NOTE 21. EMPLOYEE STOCK OPTION PLAN The Company has no qualified Employee stock option plan. The Company issued 2 types of warrants, one for executives (warrant class D), and the other for directors (warrant class E).
